Citation Nr: 0501375	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury. 

2.  Entitlement to service connection for bilateral knee 
disability. 

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for right wrist nerve 
palsy. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from October 1981 to May 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In the September 2002 rating decision, the RO implicitly 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for residuals of a 
back injury and then denied the claim on the merits.  Even 
though the RO reopened the claim, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of how the RO 
ruled.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

At a hearing in February 2003 and on the record, the veteran 
withdrew from his appeal the issue of service connection for 
a psychiatric disorder.  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record. 

The issues of service connection for residuals of a back 
injury and for right wrist nerve palsy are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the RO 
denied service connection for residuals of a back disability 
on the basis that there was no evidence of a current back 
disability. 

2.  The evidence received since the April 1997 rating 
decision relates to an unestablished fact and, when 
considered alone or together with all of the evidence, it 
raises a reasonable possibility of substantiating the claim 
of service connection for residuals of a back injury. 

3.  There is no competent evidence of a current bilateral 
knee disability.

4.  There is no competent evidence of a right foot 
disability. 


CONCLUSIONS OF LAW

1.  The April 1997 rating decision, which denied service 
connection for residuals of a back injury, is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  The evidence received since the April 1997 rating 
decision, denying service connection for residuals of a back 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (20043).

4.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In January and March 2002, the veteran filed his claims for 
service connection.  In February and April 2002 letters, the 
RO notified the veteran of the VCAA and the evidence needed 
to substantiate his claims, namely, a current disability and 
a relationship between the current disability and the injury 
in service.  The RO notified the veteran that VA would obtain 
service records or other records in the custody of a Federal 
agency and a medical examination or opinion if necessary.  
The veteran was notified that he could submit private medical 
evidence to the RO or authorize VA to obtain the records on 
his behalf.  He was informed to identify any additional 
evidence in support of his claims and he was given 30 days to 
respond.  The RO adjudicated the claims in September 2002. 

The Board finds that the RO's preadjudicatory notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice). 

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

As for the provision to provide any evidence in his 
possession, the notice to identify any additional evidence in 
support of his claims is essentially to the same effect. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

New and Material Evidence
Evidence Previously Considered 

In an April 1997 rating decision, the RO denied the claim of 
service connection for residuals of a back injury because 
there was no medical evidence of a back disability at the 
time of discharge from service and no evidence of a current 
disability.  After the veteran was notified of the adverse 
decision and of his procedural and appellate rights, he did 
not appeal the rating decision and it became final.  

The evidence of record at that time consisted of the 
veteran's service medical records and private medical 
records.  

The service medical records show that in April 1983 the 
veteran complained that he was assaulted and hit with a club 
or bat in the ribs.  The pertinent finding was a bruise in 
the middle of the back.  An X-ray of the lumbar spine was 
negative.  On separation examination, the spine was evaluated 
as normal.  

After service, private medical records, dated in June and 
July 1993, disclose that the veteran was seen for back pain.  
The veteran gave a history of previous jobs that required 
heavy lifting.  An X-ray study of the lumbar spine was read 
as normal.

Additional Evidence Since the April 1997 Rating Decision 

The veteran filed his claim to reopen in January 2002.  
Evidence submitted subsequent to the April 1997 rating 
decision includes: a service medical history report not 
previously of record; statements from the veteran's wife, 
sister and friend; VA and private medical records, dating 
from August 1995 to April 2003; an August 2002 VA 
examination; and the veteran's testimony at hearings in 
February 2003 and in March 2004. 

A copy of a service medical history report discloses a 
history of recurrent back pain. The examiner commented that 
the history included lumbosacral strain without radiculopathy 
related to increased activity. 

VA records show that in January 2002 the veteran was seen for 
lower back pain radiating to the right knee and foot.  In 
February 2002, the veteran complained of lower back pain 
since service, when he hiked 15 miles with full gear.  The 
assessment was low back pain.  In March 2002, the veteran 
gave a history of a back injury during training at Fort 
Campbell, which followed the previous injury from a personal 
assault. 

In February 2002, a MRI revealed degenerative discs at L4-5 
and L5-S1. 

In a March 2002 letter, J.S.L., D.C., expressed the opinion 
that the veteran's long-term injuries may have been 
contributed to by the activities he participated in during 
service to include a 10-mile run with a fully loaded 
backpack. 

On VA orthopedic examination in August 2002, the diagnosis 
was chronic back pain with degenerative changes of the lower 
lumbar spine superimposed upon congenital spinal canal 
stenosis.  The examiner was unable to find a specific 
connection between the current back problem and the in-
service ground combat school.

Analysis

The veteran is seeking to reopen his claim of service 
connection for residuals of a back injury, which was 
previously denied by the RO in April 1997.

Since the veteran did not appeal the April 1997 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  The Board must determine whether new and 
material evidence has been received since the 1997 rating 
decision, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying merits of 
the claim.  

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board finds that the additional evidence tends to 
indicate a relationship between the veteran's current back 
disability, degenerative disc changes and his period of 
active duty service.  Moreover, the newly submitted evidence 
when considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to 


suggest that the veteran had back complaints at the time of 
his discharge.  As a result, the submitted evidence raises a 
reasonable possibility of substantiating the claim.

For these reasons, the Board determines the additional 
evidence submitted subsequent to the April 1997 rating 
decision is "new and material" as contemplated by the 
38 C.F.R. § 3.156(a) and provides a basis to reopen the claim 
of service connection for residuals of a low back disability.  
38 U.S.C.A. § 5108.

Service Connection Bilateral Knee and Right Foot Disabilities 
Factual Background

The service medical records reveal that the veteran 
complained of right knee pain in February 1983.  The 
pertinent finding was slight swelling.  The assessment was a 
pulled muscle.  The remainder of the service medical records, 
including the report of separation examination, contain no 
complaint, history, or finding of knee or foot abnormality.

In February 2002 statements, the veteran's wife, sister and 
friend all indicate that the veteran had complained of right 
knee and foot pain shortly after his return from service 
associated with air assault training.  

After service, except low back pain radiating to the right 
knee and foot, both VA and private medical records contain no 
documentation of a separate bilateral knee or right foot 
disability. 

At the hearing in February 2003, the veteran testified that 
he injured his knees when a German civilian assaulted him 
during service and that he first noticed problems with his 
right foot after he participated in a running exercise in air 
assault school.  He stated that he did not seek treatment for 
his right foot in service and he had been told recently that 
his right foot pain was due to varicose veins.  

At the hearing in March 2004, the veteran again testified 
that knees were injured when he fell during an assault while 
stationed in Germany.  He testified that the military police 
filled out an incident report.  He testified that he 
experienced a burning sensation in his right foot and right 
knee since his participation in a 10-mile run during service, 
but denied seeking treatment at the time.  He further 
testified that he believed his foot problem was the result of 
his boots rubbing his feet. 

Analysis

A disability may be service connected if the evidence of 
record shows that the disability had onset in service and 
that the veteran still has such a disability. 38 C.F.R. 
§ 3.303.  Such evidence must be medical unless it relates to 
a disability that may be competently demonstrated by lay 
observation.  If the disability is not shown to be 
permanently disabling during service, it may still be service 
connected by continuity of symptomatology and with competent 
medical evidence that relates the present disability to the 
symptomatology.  

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed bilateral knee or right foot disability.  The 
current medical evidence does suggest that the veteran's knee 
and right foot symptoms are associated with lower back 
radiculopathy and not some other distinct or identifiable 
bilateral knee or right foot pathology.  In the absence of 
medical evidence of current bilateral knee and right foot 
disabilities, there is no disability to service connect.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

While the veteran believes he currently has bilateral knee 
and right foot disabilities related to service, he is not 
competent to offer a medical opinion.  Without medical 
evidence of current bilateral knee and right foot 
disabilities, there is no factual predicate upon which 
service connection may be established.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for bilateral knee and right 
foot disabilities and the reasonable-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 




ORDER

New and material evidence has been presented to reopen the 
claim of service connection for residuals of a back injury.  
To this extent, the appeal is granted.

Service connection for bilateral knee disability is denied.

Service connection for a right foot disability is denied.


REMAND

On the issue of service connection for residuals of a back 
injury, as the medical evidence is insufficient to reconcile 
a conflict in the evidence as to etiology of the current 
degenerative disc disease, under the duty to assist, 
38 C.F.R. § 3.159(c)(4), a medical opinion is necessary.  

On the issue of service connection for right wrist nerve 
palsy, the service medical records show that the veteran 
complained of right wrist pain, which had occurred while he 
was asleep.  The assessment was radial nerve palsy.  A 
neurology evaluation was recommended, but it was not done.  
After service, nerve conduction studies suggested right 
radial neuropathy affecting the sensory fibers.  In light of 
the evidence of record, further evidentiary development is 
required.  

For the above reasons, the this matter is REMANDED to the RO 
for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  If he has evidence to 
substantiate his claims, not already 
of record, that is in the custody of 
VA or a service department, he 
should identify the facility so that 
the RO can obtain the records. 

b.  If he has evidence to 
substantiate his claims, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Arrange to have the veteran's file 
reviewed by an orthopedist to determine 
whether the post-service degenerative 
disc disease of the lumbosacral spine is 
related to service.  After a review of 
the file and based on sound medical 
principles, the physician is asked to 
express an opinion on the following:  

Is degenerative disc disease of the 
lumbosacral spine, first shown by 
MRI in 2002, related to the bruise 
or a conditioning hike in service, 
considering a negative X-ray study 
of the spine in 1993 and a post-
service history of heavy labor? 

3.  Schedule the veteran for a VA 
neurological examination to determine if 
the current right radial neuropathy is 
related to radial nerve palsy that was 
documented during service.  The examiner 
is asked to express an opinion on whether 
the current right wrist neuropathy is 
etiologically linked to the inservice 
findings.  

4.  After the above development, 
adjudicate the issues of service 
connection for residuals of a back injury 
and right wrist nerve palsy, considering 
all the evidence of record.  If any 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


